Title: From George Washington to James Duane, 15 November 1783
From: Washington, George
To: Duane, James


                  
                     Dear Sir
                     Poukeepsie 15th Novr 1783
                  
                  I am extremely happy to have it in my power to inform you, that Sir Guy Carleton has announced to me his intention, to relinquish the Posts he holds on York Island from Kingsbridge to McGowens pass inclusive, on the 21st instant, Herricks & Hampstead with all to the Eastward on Long Island, on the same day, and if possible to give up the City with Brooklyn on the day following; and Paulus hook—Denyces—and Staten Island as soon after as practicable.
                  Should no material accident happen to retard them, I hope to have the pleasure of congratulating you on the full possession of this State by its Goverment—before the close of this Month.  I have the honor to be, with great esteem and regard—Dear Sir Your most Obedient Servant
                  
                     Go: Washington
                  
                  
                     My best respects to Mrs Duane, and to the good family where your are.
                  
                  
               